Judgment reversed and judgment as stated in journal 'entry.
It is ordered and adjudged by this court that the judgment of the said circuit court be and the same is hereby reversed, and this court proceeding to render the judgment which said circuit court should have rendered it is ordered and adjudged that the demurrer to the petition of the plaintiff herein be overruled, and, said defendant not desiring to plead further, it is considered and adjudged that said defendants be, and they hereby are, perpetually enjoined from proceeding with the performance of the alleged contract awarded to The King Bridge Company; said contract being hereby adjudged to be null and void, but said defendants are not enioined from awarding said contract to the lowest bidder, The McClintic-Marshall Construction Company.
Crew, C. J., Summers, Spear, Shauck and Price, JJ., concur,